             Case 3:20-cv-02837-JCS Document 1 Filed 04/24/20 Page 1 of 8




 1   Robert Ahdoot (CSB# 172098)
     rahdoot@ahdootwolfson.com
 2
     Bradley K. King (CSB# 274399)
 3   bking@ahdootwolfson.com
     Christopher E. Stiner (CSB# 276033)
 4
     cstiner@ahdootwolfson.com
 5   AHDOOT & WOLFSON, PC
     10728 Lindbrook Drive
 6
     Los Angeles, California 90024
 7   Tel: (310) 474-9111
     Fax: (310) 474-8585
 8
 9   Rachel Kaufman (CSB# 259353)
     rachel@kaufmanpa.com
10
     KAUFMAN, P.A.
11   400 NW 26th Street
     Miami, FL 33127
12
     Telephone: (305) 469-5881
13
     Attorneys for Plaintiff and the Putative Class
14
15
                          UNITED STATES DISTRICT COURT
16
                       NORTHERN DISTRICT OF CALIFORNIA
17
18   TIFFANY LOTT, individually and               Case No. 3:20-cv-02837
     on behalf of all others similarly
19   situated,                                    CLASS ACTION COMPLAINT
20
                  Plaintiff,                      JURY TRIAL DEMAND
21   v.
22
     CREDIT KARMA, INC., a Delaware
23   corporation,
24
                  Defendant.
25
26
27
28
                                              1
                   CLASS ACTION COMPLAINT, Case No. 3:20-cv-02837
                Case 3:20-cv-02837-JCS Document 1 Filed 04/24/20 Page 2 of 8




 1         Plaintiff Tiffany Lott (“Plaintiff” or “Lott”) brings this Class Action
 2   Complaint and Demand for Jury Trial against Defendant Credit Karma, Inc. (“Credit
 3   Karma” or “Defendant”) to stop Credit Karma from violating the Telephone
 4   Consumer Protection Act by sending unsolicited autodialed text messages to
 5   consumers who have expressly requested that Credit Karma stop texting them, and
 6   to otherwise obtain injunctive and monetary relief for all persons injured by Credit
 7   Karma’s conduct. Plaintiff, for this Complaint, allege as follows upon personal
 8   knowledge as to herself and her own acts and experiences, and, as to all other
 9   matters, upon information and belief, including investigation conducted by her
10   attorneys.
11                                         PARTIES
12         1.      Plaintiff Lott is a South Carolina resident.
13         2.      Defendant Credit Karma is a Delaware company headquartered in San
14   Francisco, California. Defendant conducts business throughout the United States
15   and California, including in this District.
16                             JURISDICTION AND VENUE
17         3.      This Court has federal question subject matter jurisdiction over this
18   action under 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
19   Protection Act, 47 U.S.C. § 227 (“TCPA”).
20         4.      This Court has personal jurisdiction over Defendant and venue is proper
21   in this District under 28 U.S.C. § 1391(b) because Defendant is headquartered in
22   and directed its TCPA violative text messages to Plaintiff from this District.
23                             PLAINTIFF’S ALLEGATIONS
24         5.      Credit Karma is a company that provides credit-related services,
25   including by providing consumers credit offers.
26
27
28
                                                   2
                     CLASS ACTION COMPLAINT, Case No. 3:20-cv-02837
                 Case 3:20-cv-02837-JCS Document 1 Filed 04/24/20 Page 3 of 8




 1          6.      On March 17, 2020, Credit Karma sent Plaintiff three unsolicited text
 2   messages from short code 837-401, stating “Your Credit Karma code is …. It
 3   expires after 5 minutes.”
 4          7.      In response, Plaintiff texted “Stop,” and received a confirmation that
 5   she would “receive no further messages from this service.”
 6          8.      Notwithstanding, on March 25, 2020, Credit Karma sent Plaintiff
 7   another unsolicited text message from short code 837-401, stating “Your Credit
 8   Karma code is …. It expires after 5 minutes.”
 9          9.      Plaintiff has never provided her consent to Credit Karma to send her
10   text messages using an automatic telephone dialing system or to otherwise contact
11   her.
12          10.     Credit Karma’s unsolicited texts were a nuisance that aggravated
13   Plaintiff, wasted her time, invaded her privacy, diminished the value of the cellular
14   services she paid for, caused her to temporarily lose the use and enjoyment of her
15   phone, and caused wear and tear to her phone’s data, memory, software, hardware,
16   and battery components.
17          11.     In sending the unsolicited text messages at issue, Credit Karma, or a
18   third party acting on its behalf, utilized an automatic telephone dialing system;
19   hardware and/or software with the capacity to store or produce cellular telephone
20   number to be called, using a random or sequential number generator, or to dial
21   telephone numbers from preloaded lists. This is evident from the circumstances
22   surrounding the text messages, including the text messages’ commercial and generic
23   content, that the text messages were unsolicited, that they were sent from a short
24   code, which is consistent with the use of an automatic telephone dialing system to
25   send text messages, and that a recipient can trigger an automatic response by
26   replying “Stop.”
27
28
                                                3
                      CLASS ACTION COMPLAINT, Case No. 3:20-cv-02837
              Case 3:20-cv-02837-JCS Document 1 Filed 04/24/20 Page 4 of 8




 1          12.    On information and belief, Credit Karma, or a third-party acting on its
 2   behalf, sent substantively identical unsolicited text messages en masse to the cellular
 3   telephone numbers of thousands of consumers. This is evident from the text
 4   messages’ commercial and generic content, that the text messages were unsolicited,
 5   and that they were sent using an automatic telephone dialing system.
 6          13.    In fact, other consumers have complained online regarding Credit
 7   Karma’s unsolicited text messages:
 8         “Just received a text stating a code from Credit Karma.”1
 9
           “got a text with a credit karma verification code that I did not request”2
10
           “Already told it to stop will not. Had to block number. Did not ask for
11         anything from this number.”3
12
            14.    To the extent the text messages were sent on Credit Karma’s behalf to
13
     consumers, Credit Karma provided the third-party access to its records, authorized
14
     use of its trade name, otherwise controlled the content of the messages, and knew
15
     of, but failed to stop, the sending of the text messages in violation of the TCPA.
16
            15.    Accordingly, Plaintiff brings this action pursuant to Federal Rules of
17
     Civil Procedure 23(b)(2) and 23(b)(3) on behalf of herself and all others similarly
18
     situated and seeks certification of the following Class:
19
20         ATDS Class: All persons who, on or after four years prior to the filing
           of the initial complaint in this action through the date of class
21         certification, (1) were sent a text message to their cellular telephone
22         number by or on behalf of Credit Karma, except for a single text
           message confirming their opt our request, (2) using a dialing system
23         substantially similar dialing system as used to text message Plaintiff,
24         (3) for a substantially similar reason as Credit Karma texted Plaintiff,
           (4) after texting “Stop” or substantially similar language in response to
25         a prior text from Credit Karma.
26
     1
       https://shortcodes.org/uncategorized/837401-short-code/
27   2
       Id.
     3
28     Id.
                                                    4
                     CLASS ACTION COMPLAINT, Case No. 3:20-cv-02837
              Case 3:20-cv-02837-JCS Document 1 Filed 04/24/20 Page 5 of 8




 1         16.    The following individuals are excluded from the Class: (1) any Judge
 2   or Magistrate presiding over this action and members of their families; (2)
 3   Defendant, its subsidiaries, parents, successors, predecessors, and any entity in
 4   which Defendant or its parents have a controlling interest and their current or former
 5   employees, officers and directors; (3) Plaintiff’s attorneys; (4) persons who properly
 6   execute and file a timely request for exclusion from the Class; (5) the legal
 7   representatives, successors or assigns of any such excluded persons; and (6) persons
 8   whose claims against Defendant have been fully and finally adjudicated and/or
 9   released. Plaintiff anticipates the need to amend the class definition following
10   appropriate discovery.
11         17.    Numerosity: The exact size of the Class is unknown and unavailable
12   to Plaintiff at this time, but it is clear that individual joinder is impracticable. On
13   information and belief, Defendant sent unsolicited text messages to thousands of
14   individuals who fall into the Class definition. Class membership can be easily
15   determined from Defendant’s records.
16         18.    Typicality: Plaintiff’s claims are typical of the claims of the other
17   members of the Class. Plaintiff is a member of the Class, and if Defendant violated
18   the TCPA with respect to Plaintiff, then it violated the TCPA with respect to the
19   other members of the Class. Plaintiff and the Class sustained the same damages as
20   a result of Defendant’s uniform wrongful conduct.
21         19.    Commonality and Predominance: There are many questions of law
22   and fact common to the claims of Plaintiff and the Class, and those questions
23   predominate over any questions that may affect individual members of the Class.
24   Common questions for the Class include, but are not necessarily limited to the
25   following:
26                a)      How Defendant gathered, compiled, or obtained the telephone
                          numbers of Plaintiff and the Class;
27
28
                                               5
                       CLASS ACTION COMPLAINT, Case No. 3:20-cv-02837
             Case 3:20-cv-02837-JCS Document 1 Filed 04/24/20 Page 6 of 8




                  b)      Whether the text messages were sent using an automatic
 1
                          telephone dialing system;
 2
 3                c)      Whether text messages were sent to consumers who had
                          previously opted out of receiving text messages from Defendant;
 4                        and
 5
                  d)      Whether Defendant’s conduct was willful and knowing such that
 6                        Plaintiff and the Class are entitled to treble damages.
 7         20.    Adequate Representation: Plaintiff will fairly and adequately
 8   represent and protect the interests of the Class and has retained counsel competent
 9   and experienced in complex class actions. Plaintiff has no interest antagonistic to
10   those of the Class, and Defendant has no defenses unique to Plaintiff.
11         21.    Policies Generally Applicable to the Class: This class action is
12   appropriate for certification because Defendant has acted or refused to act on
13   grounds generally applicable to the Class as a whole, thereby requiring the Court’s
14   imposition of uniform relief to ensure compatible standards of conduct toward the
15   members of the Class, and making final injunctive relief appropriate with respect to
16   the Class as a whole. Defendant’s practices challenged herein apply to and affect
17   the members of the Class uniformly, and Plaintiff’s challenge of those practices
18   hinges on Defendant’s conduct with respect to the Class as a whole, not on facts or
19   law applicable only to Plaintiff.
20         22.    Superiority: This case is also appropriate for class certification
21   because class proceedings are superior to all other available methods for the fair and
22   efficient adjudication of this controversy given that joinder of all parties is
23   impracticable. The damages suffered by the individual members of the Class will
24   likely be relatively small, especially given the burden and expense of individual
25   prosecution of the complex litigation necessitated by Defendant’s actions. Thus, it
26   would be virtually impossible for the individual members of the Class to obtain
27   effective relief from Defendant’s misconduct. Even if members of the Class could
28
                                               6
                       CLASS ACTION COMPLAINT, Case No. 3:20-cv-02837
                Case 3:20-cv-02837-JCS Document 1 Filed 04/24/20 Page 7 of 8




 1   sustain such individual litigation, it would still not be preferable to a class action,
 2   because individual litigation would increase the delay and expense to all parties due
 3   to the complex legal and factual controversies presented in this case. By contrast, a
 4   class action presents far fewer management difficulties and provides the benefits of
 5   single adjudication, economy of scale, and comprehensive supervision by a single
 6   court.
                               FIRST CAUSE OF ACTION
 7
                                Violation of 47 U.S.C. § 227
 8                       (On Behalf of Plaintiff and the ATDS Class)
 9            23.   Plaintiff repeats and realleges the allegations of paragraphs 1 through
10   22 of this complaint and incorporates them by reference.
11            24.   Defendant and/or its agents transmitted text messages to cellular
12   telephone numbers belonging to Plaintiff and the other members of the ATDS Class
13   using an automatic telephone dialing system.
14            25.   These solicitation text messages were sent without the consent of
15   Plaintiff and the other members of the ATDS Class.
16            26.   Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii), and as
17   a result, under 47 U.S.C. §§ 227(b)(3)(B)-(C), Plaintiff and members of the ATDS
18   Class are entitled to a minimum of $500 and a maximum $1,500 in damages for
19   each violation.
20                                  PRAYER FOR RELIEF
21            WHEREFORE, Plaintiff Lott, individually and on behalf of the Class, prays
22   for the following relief:
23      a)      An order certifying this case as a class action on behalf of the Class as
24   defined above, and appointing Plaintiff as the representative of the Class and her
25   counsel as Class Counsel;
26      b)      An award of actual and/or statutory damages and costs;
27
28
                                                7
                      CLASS ACTION COMPLAINT, Case No. 3:20-cv-02837
              Case 3:20-cv-02837-JCS Document 1 Filed 04/24/20 Page 8 of 8




 1      c)    An order declaring that Defendant’s actions, as set out above, violate the
 2   TCPA;
 3      d)    An injunction requiring Defendant to cease all unsolicited text messaging
 4   activity, and to otherwise protect the interests of the Class; and
 5      e)    Such further and other relief as the Court deems necessary.
 6
                                  JURY TRIAL DEMAND
 7
              Plaintiff requests a jury trial.
 8
 9                                               Respectfully Submitted,
10
                                                 TIFFANY LOTT, individually and on
11                                               behalf of those similarly situated individuals
12
13    Dated: April 24, 2020                      /s/ Robert Ahdoot
                                                 Robert Ahdoot
14                                               rahdoot@ahdootwolfson.com
15                                               Bradley K. King
                                                 bking@ahdootwolfson.com
16                                               Christopher E. Stiner
17                                               cstiner@ahdootwolfson.com
                                                 AHDOOT & WOLFSON, PC
18                                               10728 Lindbrook Drive
19                                               Los Angeles, CA 90024
                                                 Telephone: (310) 474-9111
20
21
      Dated: April 24, 2020                      /s/ Rachel Kaufman
22                                               Rachel Kaufman
                                                 rachel@kaufmanpa.com
23
                                                 KAUFMAN P.A.
24                                               400 NW 26th Street
                                                 Miami, FL 33127
25
                                                 Telephone: (305) 469-5881
26
                                                 Attorneys for Plaintiff and the putative Class
27
28
                                                   8
                    CLASS ACTION COMPLAINT, Case No. 3:20-cv-02837
